DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment on 8/11/2022 claims 1-10 and 12-21 are pending. 
Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims are directed towards a wearable health monitor with details on the components that house the sensing device and mount the device to a user. Prior art teaches wearable devices which affixed to the body of a user using adhesive bases/bandages and with rigid structures affixed to the top surface of these similarly to the claimed invention (see Park (US 20160120434 A1) and Ehrenreich (US 20150305974 A1) (both previously cited)). Additionally, the instant invention claims a skirt disposed around the housing. Similar features may be found in prior art like Feierbach (WO 9959465 A1)(previously cited) which discloses a flexible over molded layer of soft material to enclose the device and allow conformation to a user’s skin. However, as applicant has noted in remarks dated 8/11/2022, the amended instant claims state “wherein the skirt is configured to extend down from the housing to the user's body during use, forming a cavity between the housing and the user's body that envelops at least a portion of the flexible mount, wherein outer edges of the housing are configured to lift away from the flexible mount as the user's body flexes, wherein the skirt is configured to remain in contact with the user's body and/or the flexible mount over a limited range of flex”. This claim language contrasts to the cited skirt embodiment of Feierbach, which rather than acting to flex with the housing of the device as claimed, instead, merely covers the housing to allow it to statically contact and conform to the user’s body and protect the housing from elements like water. For this reason, examiner considers the present claims to overcome prior art and places claims in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 August 2022